Citation Nr: 1120251	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-36 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service- connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from November 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a rating decision of May 2006 the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington. 

The issue of entitlement to TDIU addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

PTSD has been productive of hypervigilance, avoidance, recurrent suicidal ideation, detachment, chronic sleep problems, elevated anxiety, panic attacks and depression.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  To be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 1329 (2006), the Federal Circuit Court held that the VCAA notice must be provided prior to the initial decision or prior to readjudication, and such duty to notify cannot be satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  The timing requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), applies equally to all five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the implementing regulations have been fulfilled with respect to the appellant's claim.  In VCAA letters of December 2005 and March 2006 the appellant was provided adequate notice as to the evidence needed to substantiate his claim.  He was informed of the evidence necessary to establish entitlement, what evidence was to be provided by the appellant and what evidence the VA would attempt to obtain on his behalf; it also in essence told him to provide relevant information which would include that in his possession.  See generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice as to the effective date and disability rating was provided in the March 2006 letter.  All the notices predated the rating decision.  

The Board notes that although the issue before the Board is whether the appellant's disability rating resulting from the grant of service connection is proper, the appeal arises from a claim for entitlement to service connection, not an increased rating claim.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining that a disagreement with an initial rating assigned for a disability following a claim for service connection is part of the original claim and technically not a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that section 5103 (a) requires only that the VA give a claimant notice at the outset of the claims process of the information and evidence necessary to substantiate the claim, before the initial RO decision and in sufficient time to enable the claimant to submit relevant evidence.  It further noted that the notice may be generic in the sense that it need not identify evidence specific to the individual claimant's case (though it necessarily must be tailored to the specific nature of the veteran's claim). 

From this statement, it follows that the notice requirements triggered by VA's receipt of a claim to establish service connection, such as in the instant case, differs in content from notice in response to a claim seeking a higher evaluation for a disability for which service connection has already been established.  See 38 U.S.C.A. § 5103(b)(3).  In the instant case, VCAA notice requirements as to disability ratings were satisfied because the RO provided the appellant with the notice as to assignment of disability ratings applicable to a claim to establish service connection.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (20100).  Service medical records and outpatient medical records have been obtained.  The appellant was afforded VA examinations.  The same were adequate in that the examiner reviewed the claim file, interviewed the appellant, considered the appellant's reported history, conducted an evaluation of the appellant, provided clear findings as to the severity of the appellant's disability and provided a rationale for their opinions.  Therefore, the Board finds that the VA has satisfied its duties to notify and to assist the claimant in this case.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes that the appellant's claim of entitlement to higher ratings is an appeal from the initial assignments of disability rating in May 2006.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, the disability at issue has not significantly changed and a uniform evaluation is warranted.

The appellant's PTSD is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general rating formula, a 30 percent evaluation is provided on a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, DC 9434 (2010).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Id.

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders. 38 U.S.C. § 1155 (West 2002); see 38 U.S.C. § 501 (West 2002); 38 C.F.R. § 4.130 (2010).  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over- inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).

In assessing the degree of psychiatric disability, the GAF score is for application and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he/she experiences at any time because this requires only personal knowledge as it comes to him/her through his/her senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Here, the Board finds the appellant and the lay statements to be competent evidence of the severity of the appellant's symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  To the extent that the appellant and the lay statements describe perceived symptomatology, they are competent to report the same.  Moreover, the Board finds the statements to be credible

On a VA examination of January 2006 the appellant reported that ever since the war, he has had nightmares that have varied in frequency until the current time.  He also reported an inability to commit to relationships and generally an inability to commit to much of anything.  He reacts to loud noises and he fears authority and adults.  He gets very little sleep for fear of having nightmares.  He reported he has been with his partner for 31 years but has never married for fear of commitment.  He has two sons with whom he gets along well.  He self medicates with drugs and alcohol.  A mental status examination revealed he was cooperative; he dressed appropriately and was well oriented to person, place and purpose of the evaluation.  His appearance, hygiene and behavior were noted to be appropriate.  His affect and mood were constricted to a great degree except for the profound sadness which he expressed.  His communication was normal except there was a lot of emphasis on factual material that seemed to be an effort to avoid feelings.  He could not talk about his most painful events as he was crying intensely.  He has panic attacks anytime he feels he is going to be in a confrontation with someone or when standing in line at a store.  He feels he has to avoid these situations as his anxiety escalates.  There are no delusions or hallucinations present.  There were no obsessive rituals.  His thought process was within normal limits and his judgment did not seem grossly impaired.  His memory was intact and he denied any suicidal or homicidal ideations.  He was diagnosed with PTSD, chronic, moderate to severe.  The examiner noted that he has recurrent recollections of the traumatic event, recurring distressing dreams and persistent avoidance feelings.  He has a sense of foreshortened future and shows markedly diminished participation in activities and feels detachment from others.  He has a restricted range of affect.  He has persistent feelings of increased arousal as indicated by the difficulty in falling asleep, an intense fear of being irritable or having outburst with anger, an exaggerated startle response, difficulty concentrating and is hypervigilant.  The examiner noted he has had difficulty in establishing and maintaining effective work and social relationships, and has difficulty in understanding simple or complex commands.  He was assigned a GAF score of 50.

VA outpatient treatment records show the appellant underwent a psychiatric evaluation in January 2007.  At the time, mental status examination revealed the appellant was neat, clean and cooperative.  Speech was normal in rate, rhythm and modulation.  Mood was pretty good.  He reported some trouble sleeping.  He has difficulty falling asleep and can only sleep for four hours.  He has nightmare once or twice a week.  He reported he has a lot of trouble with authority and is in general suspicious.  He is hypervigilant and has intrusive thoughts most of the time.  He avoids things that remind him of Vietnam and has periodical depression.  Once every month or so he will have panic attacks which last a couple of days,.  He reported recently, it has become harder for him to leave his house because of the panic attacks.  He frequently checks the doors and the windows at his house and he will sit outside in the dark in a place that he does not believe anyone can find him and monitor things.  He likes to organize things and he likes to hoard things.  He denied any hallucinations, delusions or illusions.  His thought process was sequential and logical.  He denied any suicidal or homicidal thought, plans or intent.  He was oriented in four spheres.  Concentration and memory were good.  Abstraction, fund of knowledge, judgment and insight were good.  Intelligence was above average.  It was noted he had been married in a common law marriage for 30 years and he denied any violence.  He was assigned a GAF score of 43.  

VA outpatient treatment records of May 2007 note an assessment of mild PTSD.  In November 2007, it was noted there was an exacerbation of PTSD symptoms due to environmental stressors and he was assigned a GAF score of 45.  He reported daily reexperiencing of stressful events and daily arousal.  He reported nightmares every night.  It was also noted that for the past year he had been reporting mild PTSD symptoms.  

In a statement of October 2007, the appellant stated that he had hardly ever had a job and would not be getting one due to his PTSD.  

In October 2008 he was noted to have an increased difficulty sleeping.  He was alert and attentive, grooming was appropriate and he was cooperative.  Mood was euthymic.  Affect was flexible with normal range.  Speech had normal rate, volume  and rhythm.  He had no hallucinations.  Thought process was coherent and goal oriented.  There were no delusions and no suicidal or homicidal ideations.  Insight and judgment were good.  

In May 2009, he reported chronic suicidal ideations.  

The appellant underwent another VA examination in October 2009.  At the time the appellant described symptoms of depressed mood, suicidal ideas, irritability, nightmares, startled awakening, insomnia, avoidance of most people and not wanting to leave his house.  He reported the symptoms were constant.  He reported the symptoms affect his total daily functioning which result in him only being able to support himself through self-employment and requires long periods of time at sea by himself.  He has been in a relationship for 30years and has two children with whom the relationship is very good.  He has two siblings with whom the relationship is also good.  Mental status examination revealed orientation was within normal limits.  Appearance, hygiene and behavior were appropriate.  He maintained good eye contact during the examination.  Affect and mood showed anxiety.  He was in a depressed mood which occurs near continuously but he conceals this on purpose by acting friendly and cheerful to disarm people.  He has periodic suicidal ideations but does not reveal this to anyone.  Communication and speech were within normal limits.  There was impaired attention and focus.  He has ADHS and has always had concentration problems, but they are worsening.  Panic attacks are present and occur less than once per week.  There are signs of suspiciousness.  There are no reports of delusions.  Hallucination history is present occasionally.  Obsessional rituals were absent.  Thought process was impaired as he has problems reading.  Judgment and abstract thinking were normal.  Memory was mildly impaired.  Suicidal ideations were present including thoughts but no current plans.  Homicidal ideations are absent.  There are behavioral, cognitive, social, affective and somatic symptoms attributed to PTSD.  And are described as irritability and anger, mistrust of others, hypervigilence, distance in relationships and inability to work with others.  He was assigned a GAF score of 50.  

In January 2010, he reported some recurrence of flashbacks.  In March 2010, he reported increased problems with irritability.  

After a careful review of the record, the Board finds that PTSD more nearly approximates a 50 percent evaluation.  The current 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, DC 9411 (2010).

In order to warrant a 50 percent evaluation, there must be evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  Id.

The evidence shows that the appellant has symptoms of hypervigilance, some avoidance of stimuli, difficulty maintaining concentration, at worst mild impairment of memory, recurrent suicidal ideation, detachment, isolation, chronic sleep problems, elevated anxiety, arousal, isolation and depression.  He has not demonstrated any signs such as, or similar to, delusions or hallucinations, and his speech, insight and judgment have been normal.  Moreover, his family relationships have been reported to be good.  Indeed, he has been in a relationship for over 30 years, has two sons with whom he has a good relationship and reported having good relationships with his siblings.  

The Board recognizes that the appellant has reported suicidal ideations.  While suicidal ideation is among the criteria required for a 70 percent rating, the Board nonetheless finds that the appellant's overall disability picture is more closely represented by a 50 percent rating.  Indeed, there have been reported suicidal ideations, but no plans.  Moreover, the Board notes that while at the October 2009 examination it was noted that the appellant had depression which was near continuous, he was able to conceal this on purpose by acting friendly and cheerful.  Therefore, his depression does not affect his ability to function independently, appropriately or effectively.  In addition, while in January 2007 he was noted to like to organize and hoard things, in October 2009 he was noted to have no obsessional rituals.  

The Board notes that there are some inconsistencies in the record.  While in VA outpatient treatment records the appellant has been noted to have mild PTSD, and at times the appellant has described his symptoms as mild, he has been assigned GAF scores between 43 and 50.  Such scores represent moderate to serious symptomatology.  Moreover, the January 2006 examiner described his PTSD as moderate to severe.  However, the Board places greater weight on the reported symptomatology as described in the various VA examinations and psychiatric evaluations.  These have shown that there is no hint of symptoms such as disorientation or neglect for hygiene or appearance; in fact, the evidence shows the opposite to be the case.  Similarly, neither the medical nor lay evidence indicates that there is a decrease in the ability to function independently and the appellant has retained his ability to maintain effective relationships.  Indeed, as noted, he has been in a relationship for 30 years and maintains a good relationship with his two sons and his siblings.  Moreover, while depression has been noted, he has been able to control the same in public and has been able to continue relating to people.  While he has shown isolative tendencies, he has maintained relationships.  The Board does not doubt that impairment is present, but the constellation of manifestations do not approximate occupational and social impairment or deficiencies in most areas as required for a 70percent evaluation.

The Board notes that the appellant has been consistent in describing his symptomatology.  Moreover, he has been consistently found to be a good historian and the Board does not doubt his credibility.  However, even when his reported symptoms are accepted as true, they do not provide a basis for an evaluation of higher than 50 percent when viewed in light of all evidence of record.  The record simply does not show occupational and social impairment or deficiencies in most areas.  As noted, while isolative and while showing avoidance tendencies, he has been able to maintain good relationships.  While he has had suicidal thoughts, he has had no plans.  His judgment, insight and thought process have been consistently noted to be good.  At worst, his memory impairment has been noted to be mild.  His speech has consistently been noted as normal.  He has no problems with hygiene and he can take care of his own affairs.  

In sum, the appellant's service-connected PTSD is manifested by occupational and social impairment, with reduced reliability and productivity and symptoms such as hypervigilance, avoidance, recurrent suicidal ideation, detachment, chronic sleep problems, elevated anxiety, panic attacks and depression, and suicidal thoughts but no plans.  Based on the foregoing, the Board concludes that the appellant's PTSD disability has been 50 percent disabling throughout the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Extraschedular Criteria

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  Here, the rating criteria clearly contemplate the appellant's disability picture.  They include symptomatology of the type reported by the appellant and by medical professionals on clinical evaluation.  The fact that the rating produced by the rating schedule is less than total is owed entirely to the degree of symptomatology shown, and not to any failure to consider his specific symptomatology.  Significantly, the rating criteria include a total rating where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted.


ORDER

An evaluation of 50 percent for PTSD is granted subject to the controlling regulations applicable to payment of monetary benefit.

REMAND

The Board notes that in an October 2007 letter, the appellant stated that he has hardly ever worked and will not be able to ever get a job due to his PTSD symptoms.  The Board finds that the appellant's statements raise the issue of entitlement to TDIU and that such a claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  However, according to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96. VA General Counsel opinions are binding on the Board. See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2010).  Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009) the CAVC held that a claim for a TDIU either expressly raised by the veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.

Accordingly, the case is REMANDED for the following action:

After providing appropriate notice to the appellant, adjudicate the claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


